         Case 1:18-cv-03443-AT-RGV Document 9 Filed 10/15/18 Page 1 of 6



                                                            t!R CLERKS OFFICE
                  IN THE UNITED STATES DISTRICT COURT FILED W
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                      201
                            ATLANTA DIVISION
                                                                                     oNrTEN, Clerk
                                                                          JF~MES N


                                               case #1:18-cv-03443-AT-         V

KEN JOSEPH

        Plaintiff,
  010



EXPERIAN INFORMATION
SOLUTION, INC., Et al.,

        Defendant,


              PLAINTIFF'S RULE 26 INITIAL DISCLOSURE

      Pursuant to Fed. R Civ. P. 26(a)(1), Plaintiff makes the following
disclosures base on the information currently and reasonably available to
Plaintiff.

        (1) State precisely the classification of the cause of action being filed, a
brief factual outline of the case including plaintiff's contentions as to what
defendant did or failed to do, and a succinct statement of the legal issues in the
case.

         Response: This Case arises under the Fair Credit Reporting Act alleges
         violations of 15 U.S.0 § 1681 g(a)(1). EXPERIAN INFORMATION
         SOLUTIONS, INC.; TRANS UNION LLC; EQUIFAX, INC.; EQUIFAX
         INFORMATION SERVICES, LLC ("Defendants") repeatedly failed to
         comply with Plaintiff's multiple requests for his full consumer file
         disclosure pursuant to 15 U.S.C. § 1681g(a)(1).
                Plaintiff is an individual and a resident of the State of Georgia.
         Defendants are credit reporting agencies. On several occasions Plaintiff
                                                                                Page I of 4
      Case 1:18-cv-03443-AT-RGV Document 9 Filed 10/15/18 Page 2 of 6




     exercised his rights under the Fair Credit Reporting Act ("FCRA") and
     requested what is commonly known as "Full File Disclosure" from each of
     the defendant. In other words, He requested from each defendant all
     information contained in his file. Plaintiff's requests were denied by each
     one of the Defendants. This failure to comply for multiple request
     constitutes a violates the FCRA.

      (2) Describe in detail all statutes, codes, regulations, legal
principles, standards and customs or usages, and illustrative case law
which plaintiff contends are applicable to this action.

     Response: The following are some of statutes, codes, regulations, legal
     principles, standards and customs or usages, and illustrative case
     law which plaintiff contends are applicable to this action:

         •   15 U.S.C. § 1681g(a)(1)

         •   Pettway v. Equifax Info. Sews., LLC, 2010 U.S. Dist. Lexus 13800, at
             *22 (S.D. Ala. Feb 12, 2010), A "Consumer report" or a "Consumer
             Credit report" is different from a Consumer Disclosure.

         •   The FTC's 40 Years of Experience with the Fair Credit Reporting Act

         •   Gillespie v. Equifax Info. Servs., LLC 484 F 3D 938, 941 (7th Cis^.
             2007) ("A primary purpose of the statutory scheme provided by the
             disclosure in § 1681 g(a)l is to allow consumers to identify inaccurate
             information in their credit files and correct this information via the
             grievance procedure established under § 1681i")

         •   Mourning v. Falmily Pub. Serv., Inc, 411 U.S. 356,364
             (1973)("[B]lind economic activity is inconsistent with the efficient
             functioning of the free economic system such as ours.")

      Plaintiff reserves the right to supplement this response.

      (3) Provide the name and, if known, the address and telephone number of
each individual likely to have discoverable information that you may use to
                                                                            Page 2 of 4
       Case 1:18-cv-03443-AT-RGV Document 9 Filed 10/15/18 Page 3 of 6



support your claims or defenses, unless solely for impeachment, identifying the
subjects of the information.
(Attach witness list to Initial Disclosures as Attachment A.)

      Response: See attachment A

       (4) Provide the name of any person who may be used at trial to present
evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all
experts described in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written reports
to Responses to Initial Disclosures as Attachment B.)

      Response: At this time Plaintiff has not determined whether he will call a
witness at trial to present evidence under Rules 702, 703, or 705 of the Federal
Rules of Evidence. Plaintiff reserves the right to supplement his response to this
disclosure as required by law.

       (5) Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to support
your claims or defenses unless solely for impeachment, identifying the subjects of
the information. (Attach document list and descriptions to Initial Disclosures as
Attachment C.)

      Response: See attachment C.

      (6) In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of, or describe by category
and location of, the documents or other evidentiary material, not privileged or
protected from disclosure, on which such computation is based, including materials
bearing on the nature and extent of injuries suffered, making such documents or
evidentiary material available for inspection and copying (Rev. 03/01/11) APP.B -
4as under Fed.R.Civ.P. 34. (Attach any copies and descriptions to Initial
Disclosures as Attachment D.)

Response: Plaintiff seeks to recover statutory damages as alleged in this case. As
discovery has not yet commenced, Plaintiff will supplement his response to this
disclosure as required by law.

                                                                              Page 3 of 4
      Case 1:18-cv-03443-AT-RGV Document 9 Filed 10/15/18 Page 4 of 6




      (7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any
insurance agreement under which any person carrying on an insurance business
may be liable to satisfy part or all of a judgment which may be entered in this
action or to indemnify or reimburse for payments made to satisfy the judgment.
(Attach copy of insurance agreement to Initial Disclosures as Attachment E.)

      Response• None


       (8) Disclose the full name, address, and telephone number of all persons or
legal entities who have a subrogation interest in the cause of action set forth in
plaintiff's cause of action and state the basis and extent of such interest.

      Response• none




Dated: October 9, 2018

Respectfully submitted,



Ken Joseph
596 Middleton Place,
Grayson, GA 30017
443-831-8884
Sem252525kaol.com




                                                                           Page 4 of 4
       Case 1:18-cv-03443-AT-RGV Document 9 Filed 10/15/18 Page 5 of 6




                               ATTACHMENT A

   1. Defendant's Corporate Representatives or employees have knowledge of
      Plaintiff's files, Plaintiff s inquires, and Defendant's replies.
            Experian Information Solutions, Inc. With a corporate offices at 475
            Anton Blvd., Costa Mesa, CA 92626
            Equifax Inc. corporate offices at 1550 Peachtree Street, Atlanta, GA
            30309
            TransUnion, LLC with corporate offices at 555 W. Adams Street
            Chicago, IL 60661
   2. Counsel for Defendant
Plaintiff reserves the right to supplement this response
       Case 1:18-cv-03443-AT-RGV Document 9 Filed 10/15/18 Page 6 of 6




                               ATTACHMENT C

   1. Plaintiff's file disclosure request.
   2. Defendant's replies and attachments
   3. Recoverable Information from discovery.


Plaintiff reserves the right to supplement this response
